               Case 2:20-cv-10194-SDW Document 1 Filed 08/07/20 Page 1 of 4 PageID: 1

Pro Se 13 (Rev. 12/16) Complaint for Review of a Social Security Disability or Supplemental Security Income Decision



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                  __________ Division

                          Martina Frasca
                                                                               )        Case No.
                                                                               )                         (to be filled in by the Clerk’s Office)
                                                                               )
                              Plaintiff(s)                                     )
(Write the full name of each plaintiff who is filing this complaint.           )
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
                                                                               )
page with the full list of names.)                                             )
                                  -v-                                          )
                                                                               )
                         Andrew M. Saul                                        )
                                                                               )
                                                                               )
                             Defendant
                                                                               )
(Write the full name of the current Commissioner of the Social                 )
Security Administration. Do not include address here.)                         )



                        COMPLAINT FOR REVIEW OF A SOCIAL SECURITY
                   DISABILITY OR SUPPLEMENTAL SECURITY INCOME DECISION


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual s
    birth; a minor s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                   Page 1 of 4
               Case 2:20-cv-10194-SDW Document 1 Filed 08/07/20 Page 2 of 4 PageID: 2

Pro Se 13 (Rev. 12/16) Complaint for Review of a Social Security Disability or Supplemental Security Income Decision


I.        The Parties to This Complaint
          A.     The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                         Name                             Martina Frasca
                           Street Address                               16 Speer Avenue, 1st Floor
                           City and County                              Passaic, Passaic County
                           State and Zip Code                           New Jersey 07055
                           Telephone Number                             973-953-6795
                           E-mail Address
                           Last Four Digits of Your Social Security Number (Do not include full number)                          2,090

          B.         The Defendant

                     Provide the information below for the defendant named in the complaint. Attach additional pages if
                     needed.

                     Defendant (The current Commissioner of the Social Security Administration)
                           Name                                         Andrew M. Saul
                           Street Address                               Office of Regional Counsel, 300 Spring Garden Street, 6th Floor
                           City and County                              Philadelphia and Philadelphia County
                           State and Zip Code                           Pennsylvania 19123-2932
                                                                         (Regional Office of the Social Security Administration General Counsel.)

                           Telephone Number                             (215) 597-3300
                           E-mail Address (if known)

II.       Basis for Jurisdiction

          This is an action seeking court review of a decision of the Commissioner of the Social Security Administration.
          Jurisdiction for such proceedings can be based on two statutes. If this complaint seeks review of a decision
          regarding Disability Insurance Benefits under Title II of the Social Security Act, jurisdiction is proper under 42
          U.S.C. § 405(g). If this complaint seeks review of a decision regarding Supplemental Security Income under
          Title XVI of the Social Security Act, jurisdiction is proper under 42 U.S.C. § 1383(c)(3). Please check the type
          of claim you are filing.

                                  Claim Type                                                   For Clerk’s Office Use Only
               Disability Insurance Benefits Claim (Title II)                           COA: 42:0405id
                                                                                        NOS: 864
               Supplemental Security Income Claim (Title XVI)                           COA: 42:1383
                                                                                        NOS: 863/864
               Child Disability Claim                                                   COA: 42:0405wc
                                                                                        NOS: 863
               Widow or Widower Claim                                                   COA: 42:0405ww
                                                                                        NOS: 863



                                                                                                                                              Page 2 of 4
               Case 2:20-cv-10194-SDW Document 1 Filed 08/07/20 Page 3 of 4 PageID: 3

Pro Se 13 (Rev. 12/16) Complaint for Review of a Social Security Disability or Supplemental Security Income Decision


          An appeal from a decision of the Commissioner must be filed within 60 days of the date on which you received
          notice that the Commissioner s decision became final. When did you receive notice that the Commissioner s
          decision was final? (This is likely the date on which you received notice from the Social Security Appeals
          Council that your appeal was denied.)
          June 9, 2020




          Please attach a copy of the Commissioner s final decision, and a copy of the notice you received that your
          appeal was denied from the Social Security Appeals Council.



III.      Statement of Claim

          Federal courts may overturn decisions by the Commissioner of Social Security only if the decision was not
          supported by substantial evidence in the record or was based on legal error. Why should this court overturn the
          Commissioner s decision? (Check all that apply)

                          The Commissioner found the following facts to be true, but these facts are not supported by
                          substantial evidence in the record. (Explain why the Commissioner s factual findings are not supported by
                           substantial evidence in the record.)
                          The Commissioner found that the additional evidence provided, that of the employability evaluation
                          prepared by Occupational Assessment Services, Inc., which was new, material and related back to
                          the time period on or before the date of the hearing decision; did not show a reasonable probability
                          that it would change the outcome of the decision. The Commissioner gave no weight to the treating
                          psychiatrists', Allison Weiner, M.D.'s, records as to her overall residual functional capacity due to her
                          anxiety, depression and selective mutism and other psychological impairments, in which she noted a
                          total inability to function independently outside her home with others. The Commissioner also

                          The Commissioner s decision was based on legal error. (Identify all legal errors.)




IV.       Relief

          State what you want the court to do (check all that apply):

                                           Issue a summons directing the defendant to appear before the court.

                                           Order the defendant to submit a certified copy of the transcript and record, including
                                           evidence upon which the findings and decision are based.

                                           Modify the defendant's decision and grant monthly maximum insurance benefits to the
                                           plaintiff, retroactive to the date of initial disability.



                                                                                                                                 Page 3 of 4
               Case 2:20-cv-10194-SDW Document 1 Filed 08/07/20 Page 4 of 4 PageID: 4

Pro Se 13 (Rev. 12/16) Complaint for Review of a Social Security Disability or Supplemental Security Income Decision


                                           In the alternative, remand to the defendant for reconsideration of the evidence.

                                           Grant any further relief as may be just and proper under the circumstances of this case.

V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.


          A.         For Parties Without an Attorney

                     I agree to provide the Clerk s Office with any changes to my address where case–related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk s Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

          B.         For Attorneys

                     Date of signing:                      08/07/2020


                     Signature of Attorney
                     Printed Name of Attorney                 Valeria A. Gheorghiu
                     Bar Number                               042912007
                     Name of Law Firm                         David Tykulsker & Associates
                     Street Address                           161 Walnut Street
                     State and Zip Code                       Montclair, New Jersey 07042
                     Telephone Number                         (973) 509-9292
                     E-mail Address                           valeria@dtesq.com




                                                                                                                              Page 4 of 4
